DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This final action is in response to applicant's amendment on July 29, 2022. Claims 1-20 are pending and have been considered as follows.

Specification Objections
	Applicant’s amendments/arguments with respect to the objections to the Specification have been fully considered and are persuasive. Therefore, the objections to the Specification has been withdrawn.

	Applicant's amendments/arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. Specifically, applicant argues that the claimed embodiments are firmly rooted in physical computer technology and relate to the technical field of real-time vehicle monitoring as described in the specification as originally filed (Specification, [00051]). Applicant further argued that efficient vehicle monitoring, in a way that facilitates timely and early alerting of conditions, is a technical problem and independent claims 1, 13, and 20 set forth a technical solution to the above- described technical problem. Applicant argued that the application as originally filed, these claimed embodiments enable timelier and earlier alerting of vehicle conditions [0051-54].  
	The Examiner has carefully considered applicant’s arguments and the Examiner respectfully disagrees.  Applicant asserts that the claims as presented do not encompass a mental process as the claims are not a process that can be performed mentally by a human.  The Examiner respectfully disagrees.  As noted, under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. In the present claims, each of the “determining steps” can be performed by a human mind, either mentally or using pen and paper, if given the acquired information.  If a person is given the condition indicator set indicating the sensor readings associated with an operating element of a vehicle under operating conditions, a human can mentally determine a volatility over a window of the condition indicator set; a human can, mentally or using pen and paper, determine a movement over the window based on a difference between two selected points; a human can, mentally or using pen and paper, determine movement significance based on a ratio of the movement to the volatility; and a person can, mentally or using pen and paper, determine a trend associated with the operating elements.  While the Examiner agrees that the specification provides that vehicle monitoring is subjected to timely and early alerting, the claims as currently amended/presented, including independent claims 1, 13, and 20, do not define limitations that vehicle monitoring is real-time/time-bound, for example, processing being done within the defined timing constraints or vehicle monitoring will fail. 
Still further, applicant has amended independent claims 1, 13 and 20 such that the determination of the volatility over a window is based on a sum of differences between adjacent data points in the window.  Even if the Examiner were to agree that the present claim limitations do not fall under the category of mental processes (which the Examiner does not concede), the present claim limitations are a mathematical concept, and therefore an abstract idea.  Again, claims 1, 13 and 20 merely consist of “determining…a volatility over a window of the condition indicator set based, at least in part, on a sum of differences between adjacent data points in the window, wherein the window includes the current condition indicator”,  “determining … a movement over the window of the condition indicator set based, at least in part, on a difference between two selected data points in the window”, “determining a volatility-based movement significance over the window of the condition indicator set based, at least in part, on a ratio of the movement to the volatility” and “determining … whether a trend associated with the operating element is indicated based, at least in part, on the volatility-based movement significance”.  As is evidenced by the specification, each of the claimed “determining” steps is a mathematical computation/calculation.  Specifically, the determining a volatility is determined by the Equation 1, at paragraph [00052] of the specification as filed; the determining a movement over the window is determined by Equation 2 at paragraph [00052] of the specification as filed; and the determining a volatility-based movement significance is determined using Equation 4 at paragraph [00056] of the specification as filed. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus the claim recites a concept that (also) falls into the “mathematical concept” group of abstract ideas.   
Moreover, the mental process and/or mathematical concept is not integrated into practical application, as the generation of an alert based on the various determining steps is mere post solution actions, which is a form of extra solution activity.  In Elec. Power Grp., LLC v. Alstrom S.A., (Fed. Cir. August 1, 2016), the claims were directed to systems and methods for performing real-time performance monitoring of an electric power grid by collecting data from multiple data sources, analyzing the data, and then displaying the results.  The inventive concept the claims purported to make were a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.  The court held that nothing in the claims, understood in light of the specification, required anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting desired information. Similarly, in the present claims, the are directed to gathering and analyzing information of a specified content and then generating a result (alert).  As such, the claims are not integrated into practical application.  
Based on the foregoing, the rejection under 35 USC 101 is maintained herein.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of determining … a volatility over a window of the condition indicator set based, at least in part, on a sum of differences between adjacent data points in the window, wherein the window includes the current condition indicator; determining… a movement over the window of the condition indicator set based, at least in part, on a sum of difference between two selected data points in the window; determining a volatility-based movement significance over the window of the condition indicator set based, at least in part, on a ratio of the movement to the volatility; determining … whether a trend associated with the operating element is indicated based, at least in part, on the volatility-based movement significance. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at the obtained sensor data and mentally making the recited determinations based on such data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the obtained sensor data could make each of the recited determinations, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
Still further, applicant has amended independent claim 1 such that the determination of the volatility over a window is based on a sum of differences between adjacent data points in the window.  Even if the Examiner were to agree that the present claim limitations do not fall under the category of mental processes (which the Examiner does not concede), the present claim limitations are a mathematical concept, and therefore an abstract idea.  Again, claim 1 merely consist of “determining…a volatility over a window of the condition indicator set based, at least in part, on a sum of differences between adjacent data points in the window, wherein the window includes the current condition indicator”,  “determining … a movement over the window of the condition indicator set based, at least in part, on a difference between two selected data points in the window”, “determining a volatility-based movement significance over the window of the condition indicator set based, at least in part, on a ratio of the movement to the volatility” and “determining … whether a trend associated with the operating element is indicated based, at least in part, on the volatility-based movement significance”.  As is evidenced by the specification, each of the claimed “determining” steps is a mathematical computation/calculation.  Specifically, the determining a volatility is determined by the Equation 1, at paragraph [00052] of the specification as filed; the determining a movement over the window is determined by Equation 2 at paragraph [00052] of the specification as filed; and the determining a volatility-based movement significance is determined using Equation 4 at paragraph [00056] of the specification as filed. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus the claim recites a concept that (also) falls into the “mathematical concept” group of abstract ideas.   
	Thus the claims recited an abstract idea. 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
	Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Independent claims 13 and 20 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 13 going to a processor and memory and the additional limitation of claim 20 going a non-transitory computer-usable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general-purpose computing environment.
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	
	Dependent claims 2-12, 14-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the addition limitations of “the movement over the window of the condition indicator set is based, at least in part, on a sum of difference between maximum and minimum values in the window of the condition indicator set” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/JINGLI WANG/	     Examiner, Art Unit 3666 	      

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666